CAMPBELL, District Judge.
1. This is a patent infringement suit based upon Bechilc Patent No. 2,154,556.-The only claim charged to be infringed is Claim 2.
2. Claim 2 of the patent was obtained after a long prosecution of the application in the Patent Office and after applicant had failed to obtain broad claims. In order to obtain the claim, applicant was obliged to limit the claim to a bar forming the handle which was substantially circular in cross-section and to a bar having its ends bent to form a large circular loop. He was further obliged to limit the claim to a structure having a grommet head provided with a curved surface equal in radius to the radius of a cross section of the bar, the curved surface of the head engaging the bar throughout a large area. The claim covers a mattress handle assembled and secured to a mattress wall.
3. In defendant’s structure, the grommet does not have a curved surface engaging a curved surface of the bar. The ends of defendant’s bar are pear-shaped and provided with flat upper and lower surfaces. The grommet has a head flat on its underside and this flat surface rests upon the flat top wall of the bar loop.
4. In defendant’s combination of handle and grommet, even when not assembled or secured to a mattress wall, the neck of the grommet is loosely received within the. loop end of the handle and the head of the grommet has a flat under surface resting upon the flat top wall of a loop end of the bar. When the grommet is secured to the handle so as to compress the mattress wall, the neck of the grommet bends outwardly along a medial line forming a ridge which engages the loop end of the bar while that portion of the grommet between the head and the neck curves inwardly and out of contact with the bar end. This leaves the grommet in engagement with the bar only at two points, one, where the outwardly bulged neck ridge touches the bar and, two, where the flat under side of the head engages the flat top of the bar.
Conclusions of Law.
1. The Court has jurisdiction of this cause and of the parties hereto.
2. Claim 2 of the Bechik Patent No. 2,154,556 is not infringed by defendant.
3. A judgment may be entered in defendant’s favor, adjudging the said claim not infringed, and awarding defendant its costs to be taxed against plaintiff.